Citation Nr: 0331054	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1974 to September 
1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which continued a 50 percent evaluation for 
PTSD.  

The Board notes that in November 1998, the veteran testified 
at a hearing before a Hearing Officer at the Baltimore RO.  


REMAND

In a statement dated in August 2001, Evelyn Edmunds, Ph.D., 
reported that she had been treating the veteran for PTSD, 
approximately twice per month.  She also reported that the 
veteran had consulted Dr. Abner Pasatiempo, regarding her 
psychiatric medications.  These records are not part of the 
claims folder.  VA is required to obtain copies of private 
treatment records reported by medical professionals in 
treatment summaries.  Massey v. Brown, 7 Vet. App. 204 
(1994).

At her most recent VA examination, completed in October 
2001, the veteran reported weekly individual psychotherapy 
sessions.  Those records have not been associated with the 
claims folder.  VA is required to seek all relevant 
treatment records.  38 U.S.C.A. § 5103A (West 2002).  

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in a letter dated in October 2001.  This 
notice was provided in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1) and limited the appellant's time for 
response to 60 days.  

The veteran has reported that PTSD has had an impact on her 
employment, thus potentially raising the question of 
entitlement to an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b) (2003).  In such a case, VA is required to 
provide a claimant with an opportunity to submit employment 
or other evidence to demonstrate that her disability causes 
marked interference with employment, such as to render 
impractical application of the regular schedular criteria.  
Spurgeon v. Brown, 10 Vet App 194 (1997).  

Given the time period since the veteran's most recent 
examination, and evidence of ongoing treatment, a current 
examination is warranted.  See Caffery v. Brown, 6 Vet App 
377 (1994) (holding that VA has an obligation to provide 
contemporaneous examinations).
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The Board notes that the VCAA notice letter failed to 
specifically advise the veteran to submit evidence of an 
increase in the severity of her PTSD symptoms.  The October 
2001 letter provided the veteran with notice of the kinds of 
information necessary to substantiate a claim for service 
connection, despite the fact that the veteran had filed her 
claim for an increased rating in December 2000.  The RO 
should notify the veteran of the kinds of evidence needed to 
substantiate her claims for an increased rating for PTSD.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO should take all necessary steps 
to obtain records of the veteran's therapy 
from Dr. Evelyn P. Edmunds, M.D., from 
August 1998 to the present; and treatment 
records from Dr. Abner Pasatiempo.

3.  The RO should invite the veteran to 
submit employment or other records showing 
that PTSD causes marked interference with 
employment such as to render impractical 
application of regular schedular criteria.

4.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD.  
The examiner should review the claims 
folder prior to completing the examination 
report, and should note such review in the 
examination report.  The examiner should 
comment on the impact of PTSD on the 
veteran's social and occupational 
functioning, and report a global 
assessment of function score attributable, 
if possible, solely to PTSD. 

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


